Citation Nr: 1017907	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  04-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
sinusitis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for bilateral hearing 
loss


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Witness D.S.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962 and from August 1962 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Montgomery, Alabama Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2007.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in January 
2008 for further development.  

In the February 2003 rating decision on appeal, the RO denied 
reopening the claims for service connection for sinusitis and 
bilateral hearing loss, finding that no new and material 
evidence had been received.  Regardless of the RO's decision, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

By a March 2010 rating decision, the RO granted service 
connection for tonsillitis.  Therefore, the Board finds that 
as this issue, which was previously on appeal, was granted in 
full, it is not in appellate status before the Board and need 
not be addressed further.

The issue of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A March 2000 RO decision denied service connection for 
sinusitis, finding that no new and material evidence had been 
received.  

2.  The evidence added to the record since the March 2000 RO 
decision, was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for sinusitis.

3.  A March 1995 RO decision denied service connection for a 
bilateral hearing loss, finding that the Veteran's hearing 
was shown to be within normal limits on his separation 
examination from active military service and the earliest 
treatment shown for hearing loss was in 1995.  

4.  The evidence added to the record since the March 1995 RO 
decision, was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.

5.  The medical and satisfactory lay evidence of record 
reflects that bilateral hearing loss did not originate in 
service or for many years thereafter, and is not related to 
any incident during active service.


CONCLUSIONS OF LAW

1.  The March 2000 and March 1995 RO decisions that denied 
service connection for sinusitis and bilateral hearing loss 
respectively, were not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received, the 
claims for service connection for sinusitis and bilateral 
hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the February 2003 rating decision, he 
was provided notice of the VCAA in February 2002.  An 
additional VCAA letter was sent in June 2009.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, June 2009 and March 2010, pertaining to the downstream 
disability rating and effective date elements of his claims, 
with subsequent re-adjudication in a March 2010 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

In addition, the June 2009 letter informed the Veteran:

You were previously denied service connection for 
sinusitis and bilateral hearing loss.  You were 
notified of the decision on January 25, 1980 and 
March 22, 1995 respectively.  The appeal period for 
these decisions has expired and the decisions are 
final.  In order for us to reopen your claim, we 
need new and material evidence.

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  Although VA will make reasonable efforts to 
help you obtain currently existing evidence, we 
cannot provide a medical examination or obtain a 
medical opinion until your claim is successfully 
reopened.

In order to be considered as material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.

Your claim for sinusitis was previously denied 
because military medical and clinical records were 
completely negative for any findings, treatment or 
diagnosis of sinusitis at any time.  We received a 
letter from you stating that you were treated for 
the sinus condition in June 1963, while in service.  
It was reported that since being discharged you had 
been treated for this condition on an outpatient 
basis at the VAMC.  However, your available medical 
records received from the VA hospital did not show 
a diagnosis of sinusitis was made until several 
years after active duty terminated.  Therefore the 
evidence you submit must relate to this fact.

Your claim for bilateral hearing loss was 
previously denied because your service medical 
records were completely negative for any treatment 
during your active military service for hearing 
loss.  Your separation examination of March 12, 
1964, revealed your hearing loss to be within 
normal limits.  Treatment records from Tuskegee 
VAMC revealed that you were seen on February 14, 
1995, with complaints of hearing loss.  The 
evidence showed you had hearing loss and were being 
followed by VA hospital.  These records showed a 
decrease in hearing loss.  Entitlement to service 
connection for bilateral hearing loss was denied 
because your hearing was within normal limits on 
your separation examination from active military 
service and the earliest treatment show for a 
hearing loss was in 1995, some 31 years after your 
separation from active military service.  

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence can not simply be repetitive or cumulative 
of the evidence we had when we previously denied 
your claim.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As describe above, the Veteran was notified of the 
Kent requirements in June 2009 as it relates to his claims 
for service connection for sinusitis and bilateral hearing 
loss.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

1.  New and Material Evidence

Pertinent Laws and Regulations

A March 2000 RO decision denied service connection for 
sinusitis, finding that new and material evidence had not 
been received.  The Veteran did not appeal and the March 2000 
RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a) (2009).

A March 1995 RO decision denied service connection for 
bilateral hearing loss, finding that the Veteran's hearing 
was shown to be within normal limits on his separation 
examination from active military service and the earliest 
treatment shown for hearing loss was in 1995.  The Veteran 
did not appeal and the March 1995 RO decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

A.  Sinusitis

The evidence of record at the time of the March 2000 RO 
decision included service treatment records and VA outpatient 
treatment reports.  Service treatment records are absent of 
any findings of sinusitis, however, in a May 1964 report of 
medical history, the Veteran reported a history of ear nose 
and throat trouble which was noted by the examiner as a past 
history of poor health.  VA outpatient treatment reports from 
March 1973 to January 1999 reflect that the Veteran was 
initially diagnosed with rule out chronic maxillary sinusitis 
in November 1974, and x-ray findings were noted to be 
consistent with sinusitis.  He was subsequently treated for 
and diagnosed with sinusitis, chronic sinusitis, sinus 
trouble by history and right maxillary sinusitis.  In 
September 1978 and November 1978 VA outpatient treatment 
reports, the Veteran reported a history of chronic sinusitis 
for the last 10 to 15 years and problems with sinuses since 
1961.  

The new evidence of record submitted after the March 2000 RO 
decision includes VA outpatient treatment reports, a VA 
examination and statements and testimony from the Veteran.  
VA outpatient treatment reports from May 2000 to January 2004 
reflect that the Veteran was diagnosed with chronic allergic 
rhinitis/sinusitis, septal deviation and nasal obstruction, 
edematous mucosa, allergic rhinitis and nasal obstruction 
secondary to nasal septal deviation and tonsil hypertrophy.  
In a September 2009 VA examination the Veteran was diagnosed 
with chronic bi-maxillary sinusitis with edematous inferior 
turbinates.  During a December 2007 Travel Board hearing, the 
Veteran testified that his sinus problems began in service in 
1961, just after he had his teeth pulled and that he was 
treated by military doctors and provided medication for his 
sinuses at the time.  He also reported that about two years 
after his discharge from active service, he initially sought 
treatment for his sinuses at the VA for which he was provided 
medication.  The Veteran finally testified that he felt his 
sinus problems in the military are the same problems he was 
currently suffering from.  

B.  Bilateral Hearing Loss

The evidence of record at the time of the March 1995 RO 
decision included the Veteran's DD form 214, service 
treatment records and VA outpatient treatment reports.  The 
Veteran's DD form 214 reflects that his military occupational 
specialty (MOS) was basic field artillery and he was assigned 
to Battery A, 2nd Battalion (C), 10th Artillery.  Service 
treatment reports reflect that he was also assigned to the A 
Battery, 3rd Howitzer Battalion, 13th Artillery during active 
service.  Service treatment reports also reflect no findings 
or complaints of ear problems or hearing loss during the 
Veteran's active service.  Whisper voice and audiometric 
testing in the May 1961, October 1961, June 1962 and May 1964 
examinations did not reveal any findings of hearing loss.  A 
June 1962 physical examination noted findings of left ear wax 
with no additional abnormality.  VA outpatient treatment 
reports from March 1973 to January 1999 reflect that the 
Veteran was noted to have hearing loss in February 1995.  

The new evidence of record submitted after the March 1995 RO 
decision includes VA outpatient treatment reports, VA 
examinations and the Veteran's statements and testimony.  VA 
outpatient treatment reports are absent of any findings of 
bilateral hearing loss.  In an October 2004 VA examination 
the Veteran reported having hearing loss over the last 40 
years and was diagnosed with severe sloping to profound mixed 
hearing loss of the right ear and a mild sloping to moderate 
sensorineural hearing loss of the left ear.  In a May 2007 VA 
examination, the Veteran reported loss of hearing over the 
past 30 years with military noise exposure from mortars.  He 
was diagnosed with severe rising to moderately-severe sloping 
to severe mixed hearing loss from 250 Hertz to 8000 Hertz in 
the right ear and a normal sloping to moderate rising to mild 
sloping to moderate sensorineural hearing loss from 250 Hertz 
to 8000 Hertz.  The examiner opined that the Veteran's 
current hearing loss was not caused by or the result of his 
military noise exposure because he had normal hearing 
thresholds at the time of his separation from the military.  

During a December 2007 Travel Board hearing, the Veteran 
testified that he began having hearing loss right after he 
came out of the military and that he had problems hearing the 
television and hearing voices.  He reported that his first 
hearing exam was not until October 2004.  The Veteran also 
testified that he was with the 205th Artillery and was in an 
environment where he would hear gunfire on a regular basis 
and therefore the loud noise from being attached to an 
artillery unit was the source of his noise exposure.  

        C.  Conclusion

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's sinusitis and bilateral hearing loss and relates to 
unestablished facts that are necessary to substantiate his 
claims for service connection for a sinusitis and bilateral 
hearing loss.  The new and material evidence relevant to 
reopening the Veteran's claim for service connection includes 
the Veteran's testimony during the December 2007 Travel Board 
hearing that his sinusitis and bilateral hearing loss have 
existed since service and have continued to the present time.  
The newly received evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
March 2000 and March 1995 RO decisions, and furnishes a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for sinusitis and bilateral hearing 
loss.  Therefore, the Veteran's claims for service connection 
for sinusitis and bilateral hearing loss are reopened.  See 
38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

As noted above, in a December 2007 Travel Board hearing, the 
Veteran testified that he began having hearing loss right 
after he came out of the military and that he had problems 
hearing the television and hearing voices.  He reported that 
his first hearing exam was not until October 2004.  The 
Veteran also testified that he was with the 205th Artillery 
and was in an environment where he would hear gunfire on a 
regular basis and therefore the loud noise from being 
attached to an artillery unit was the source of his noise 
exposure.  

The Veteran's DD form 214 reflects that his military 
occupational specialty (MOS) was basic field artillery and he 
was assigned to Battery A, 2nd Battalion (C), 10th Artillery.  
Service treatment reports reflect that he was also assigned 
to the A Battery, 3rd Howitzer Battalion, 13th Artillery 
during active service.  

Service treatment records reflect no findings or complaints 
of ear problems or hearing loss during the Veteran's active 
service.  In the May 1961 examination a whisper voice test 
revealed the Veteran's ears were 15/15 bilaterally.  No 
audiometric testing was performed at this time.  Audiometric 
testing in an October 1961 examination revealed that the 
hearing threshold levels in decibels in the right ear were 
10, 10, 10, 10 and 15 at 250, 500, 1000, 2000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels in were 5, 5, 5, 10 
and 15.  A June 1962 examination revealed findings of wax in 
the left ear with no findings of additional abnormality of 
the ears or drums.  Audiometric testing in the June 1962 
examination revealed that the hearing threshold levels in 
decibels in the right ear were 10, 10, 10 and 15 at 500, 
1000, 2000 and 4000 Hertz respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels in were 10, 5, 5 and 15.  In the March 1964 
separation examination, audiometric testing revealed that the 
hearing threshold levels in decibels in the right ear were 
10, 5, 0, 0 and 0 at 250, 500, 1000, 2000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels in were 10, 5, 5, -5 
and -5.  

VA outpatient treatment reports from March 1973 to January 
2004 reflect that the Veteran was noted to have hearing loss 
in February 1995 for which he was followed by the VA 
hospital.  

In an October 2004 VA examination the Veteran reported having 
hearing loss over the last 40 years with the current 
situation of greatest difficulty in understanding speech in 
all listening situations.  He reported a history of military 
noise exposure from heavy artillery and significant 
occupational noise exposure from heavy machinery.  The 
Veteran also stated he had significant recreational nose 
exposure from lawnmowers, gas-powered weedeaters, leaf 
blowers, power tools and chainsaws.  Audiometric testing 
revealed that the hearing threshold levels in decibels in the 
right ear were 75, 85, 70, 90 and 85 at 500, 1000, 2000, 3000 
and 4000 Hertz respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels in 
were 35, 20, 20, 40 and 45.  Pure tone averages were 82 in 
the right ear and 31 in the left.  Maryland CNC speech 
recognition scores were 92 percent in the right ear at 95 
decibels and 100 percent in the left at 60 decibels.  He was 
diagnosed with severe sloping to profound mixed hearing loss 
of the right ear and a mild sloping to moderate sensorineural 
hearing loss of the left ear.  The examiner noted that a 
medical opinion cannot be made regarding the Veteran's 
current hearing loss and his military noise exposure due to 
the Veteran's current right ear mixed hearing loss.

In a May 2007 VA examination, the Veteran reported loss of 
hearing over the past 30 years.  He stated his situation of 
greatest difficulty was understanding conversational speech.  
He reported a history of military noise exposure from 
mortars, he had no significant occupational noise exposure, 
and reported occasional recreational noise exposure from 
lawnmowers, gas-powered weedeaters, hunting, chainsaws and 
motorcycles.  Audiometric testing revealed that the hearing 
threshold levels in decibels in the right ear were 70, 75, 
65, 85 and 85 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels in were 20, 25, 20, 
35 and 45.  Pure tone averages were 77 in the right ear and 
31 in the left.  Maryland CNC speech recognition scores were 
92 percent in the right ear at 90 decibels and 96 percent in 
the left at 55 decibels.  He was diagnosed with severe rising 
to moderately-severe sloping to severe mixed hearing loss 
from 250 Hertz to 8000 Hertz in the right ear and a normal 
sloping to moderate rising to mild sloping to moderate 
sensorineural hearing loss from 250 Hertz to 8000 Hertz.  
Based upon a review of the claims file, with particular 
reference to the service treatment records, the examiner 
opined that the Veteran's current hearing loss was not caused 
by or the result of his military noise exposure because he 
had normal hearing thresholds at the time of his separation 
from the military.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for bilateral hearing 
loss is not warranted.  In this regard, the Board finds that 
bilateral hearing loss was not shown in service or for many 
years thereafter.  The service treatment records are absent 
of any findings of hearing loss as demonstrated by the 
audiometric testing performed in October 1961, June 1962 and 
May 1964 and no complaints of hearing loss noted during 
active service.  While the Veteran's DD form 214 demonstrates 
that he was attached to an artillery unit and his MOS was 
that of basic field artillery, thereby supporting his claims 
that he was exposed to excessive noise during active service, 
the evidence of record does not reflect any findings of 
hearing loss until February 1995, approximately 31 years 
following his separation from active service.  The Board 
notes that the May 2007 VA examiner furnished an opinion 
based upon a review of the claims file, with particular 
reference to the service treatment records and concluded that 
the Veteran's current hearing loss was not caused by or the 
result of his military noise exposure because he had normal 
hearing thresholds at the time of his separation from the 
military.  

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability and 
the disease or injury in service.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Board must, however, weigh a 
veteran's reports against the other evidence of record.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Board acknowledges the Veteran's statements 
that his current hearing loss is related to his military 
service.  However, the contentions regarding a relationship 
between bilateral hearing loss and exposure to noise in 
service are statements of causation.  Although lay persons 
are competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

With respect to the Veteran's testimony in the December 2007 
Travel Board hearing that that he had experienced hearing 
loss beginning right after his discharge from active service, 
the Board notes that he is competent to attest to the 
symptomatology, however, these statements are inconsistent 
with the medical evidence of record, demonstrating no 
findings, complaints or treatment for hearing loss until 
February 1995, approximately 31 years following his discharge 
from active service.  See id.; Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).  More specifically, the Veteran's statements are 
inconsistent with his service treatment reports showing no 
findings of hearing loss during active service or at 
separation and are inconsistent with the May 2007 VA 
examiner's opinion that the current hearing loss was not 
caused by or the result of his military noise exposure 
because the Veteran had normal hearing thresholds at the time 
of his separation from the military, which was based upon a 
review of the claims file with particular references made to 
the findings in the service treatment records.  See id.  
Therefore the Board affords more weight to the findings in 
the service treatment records along with the May 2007 VA 
examiner's opinion.  

As such, the preponderance of the evidence is against a 
finding that the Veteran's current bilateral hearing loss is 
related to his active military service.  Therefore, the claim 
for service connection for bilateral hearing loss is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

New and material evidence having been received, service 
connection for sinusitis is reopened and is granted to this 
extent only.

New and material evidence having been received, service 
connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for sinusitis.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  

The Veteran contends his current sinusitis began during his 
active service.  As noted above, in a December 2007 Travel 
Board hearing, the Veteran testified that his sinus problems 
began in service in 1961, just after he had his teeth pulled 
and that he was treated by military doctors and provided 
medication for his sinuses at the time.  He also reported 
that about two years after his discharge from active service, 
he initially sought treatment for his sinuses at the VA for 
which he was provided medication.  The Veteran finally 
testified that he felt his sinus problems in the military are 
the same problems he was currently suffering from.  

Service treatment record are absent of any findings of 
sinusitis, however, in a May 1964 report of medical history, 
the Veteran reported a history of ear nose and throat trouble 
which was elaborated upon by the examiner as a past history 
of poor health.  The separation examination found no 
abnormalities of the head, nose, sinuses, mouth, throat, ears 
or drums.  Service treatment reports also reflect that the 
Veteran had his teeth extracted in November 1961 and had been 
treated for tonsillitis in April 1963. 

VA outpatient treatment reports from March 1973 to January 
2004 reflect that the Veteran was initially diagnosed with 
rule out chronic maxillary sinusitis in November 1974, and x-
ray findings were noted to be consistent with sinusitis.  In 
September 1978 and November 1978 VA outpatient treatment 
reports, the Veteran reported a history of chronic sinusitis 
for the last 10 to 15 years and problems with sinuses since 
1961.  He was subsequently treated for and diagnosed with 
sinusitis, chronic sinusitis sinus trouble by history, right 
maxillary sinusitis, chronic allergic rhinitis/sinusitis, 
septal deviation and nasal obstruction, edematous mucosa, 
allergic rhinitis and nasal obstruction secondary to nasal 
septal deviation and tonsil hypertrophy.  

In a September 2009 VA examination the Veteran was diagnosed 
with chronic bi-maxillary sinusitis with edematous inferior 
turbinates.  

In considering the medical evidence of a reported history of 
ear nose and throat trouble just prior to his separation from 
active service, the Veteran's testimony that his current 
sinus problems began in active service following the removal 
of his teeth, the medical evidence of tooth extractions in 
November 1961 during active service, the post-service medical 
evidence of treatment for sinus problems including chronic 
sinusitis, the September 1978 and November 1978 VA medical 
records noting the Veteran's reported history of chronic 
sinusitis for the last 10 to 15 years and problems with 
sinuses since 1961, the VA outpatient treatment reports 
indicating that the Veteran has a nasal obstruction secondary 
to nasal septal deviation and tonsil hypertrophy and the 
Veteran's lay statements of a continuity of symptoms since 
his active service, the Board finds that a VA examination is 
necessary to obtain an opinion as to whether the Veteran has 
a current sinus condition which is related to or was caused 
by his military service and whether he has a current sinus 
condition which is related to or was aggravated by his 
service-connected tonsillitis.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an otolaryngology (ear, nose and 
throat, ENT) VA examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
sinus condition.  The claims folder and a 
copy of this remand are to be made 
available to and reviewed by the examiner 
in connection with the examination, to 
include a copy of this remand, the VA 
medical records and the service treatment 
records.  The examination report is to 
contain a notation that the examiner 
reviewed the claims file.  The examination 
is to include a review of the Veteran's 
history and current complaints, as well a 
comprehensive evaluation of the sinuses and 
any tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Please specify the diagnosis (or 
diagnoses) for any current sinus condition.

b.  With respect to the currently diagnosed 
sinus disability, is it at least as likely 
as not (50 percent or greater probability):  
(i) that such condition had its onset 
during the Veteran's period of active duty 
from October 1961 to May 1964; or, (ii) 
that such disorder was caused by any 
incident or event that occurred during such 
period (i.e. the Veteran's tooth extraction 
during active duty)?

c.  If the answer to (b) is negative, is it 
at least as likely as not (50 percent or 
greater probability) that such condition is 
related to or was aggravated by the 
Veteran's current service-connected 
tonsillitis?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs against 
a causal relationship.

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be set forth.  The 
report of the examination should be 
associated with the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


